186 F.3d 1181 (9th Cir. 1999)
UNITED STATES OF AMERICA, Plaintiff-Appellee,v.JORGE MONZON-VALENZUELA, Defendant-Appellant.
No. 98-30202
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Argued and Submitted July 12,1999Decided August 10, 1999

Deborah A. Whipple, Boise, Idaho, for the defendant appellant.
Rafael M. Gonzalez, Jr., Assistant United States Attorney, Boise, Idaho, for the plaintiff-appellee.
Appeal from the United States District Court for the District of Idaho  B. Lynn Winmill, District Judge, Presiding. D.C. No. CR-97-00076-BLW.
Before: Alfred T. Goodwin, Thomas M. Reavley,1 and  M. Margaret McKeown, Circuit Judges.
OPINION
GOODWIN, Circuit Judge:


1
Monzon was convicted of conspiracy to sell five pounds of  methamphetamine and sentenced to 295 months imprisonment. He claims his conviction must be reversed because the  trial judge failed to provide sua sponte an informant instruction with regard to one of the witnesses. He also argues that  the trial judge failed to make adequate findings to support an  upward adjustment under USSG S 3C1.1. We affirm the conviction but reverse and remand the sentence.

I. The Informant Instruction

2
After his arrest, Monzon was incarcerated in state prison  for two weeks in the same cell block as Joel Rodriguez.  Rodriguez claimed to have befriended Monzon and eventually  became one of the government's key witnesses. He testified  at trial that in prison Monzon had described his role in the  drug conspiracy. Monzon supposedly admitted that he had  brought the methamphetamine from California and that he  was supposed to return there with the proceeds. Rodriguez  testified that Monzon and he had discussed potential future  drug deals. Rodriguez also surreptitiously recorded phone  numbers Monzon was calling, which the government linked  to suspected drug dealers. Monzon testified in his own  defense and, needless to say, denied all of Rodriguez' testimony.


3
Defense counsel did not request an informant instruction as  to Rodriguez, and the issue was never raised before the trial  judge. Monzon now argues that his conviction should be  reversed because the trial judge had an obligation sua sponte  to provide the informant instruction as to Rodriguez. If trial  counsel does not bring the issue to the judge's attention, we  review for plain error the failure to provide a jury instruction.  See United States v. Campbell, 42 F.3d 1199, 1204 (9th Cir.  1994). We cannot reverse unless the error was clear under the  law. See id. On the record before us, there is no plain error.  It was not clear that Rodriguez was an informant to whom the  instruction would apply.


4
The informant instruction applies only to witnesses  "who provide evidence against a defendant for some personal  advantage or vindication, as well as for pay or immunity."  Guam v. Dela Rosa, 644 F.2d 1257, 1259 (9th Cir. 1981). See  also Devitt & Blackmar, Jury Prac. & Instr.S 17.02 (1977).  The plain language of this Circuit's model instruction is consistent with Dela Rosa and Devitt & Blackmar.2 See Ninth Cir. Crim. Jury Instr. 4.10.1 (1997). There is little reason to  warn jurors regarding government witnesses who have no  obvious incentive falsely to implicate the defendant.


5
In this case, Rodriguez' motivation for testifying is  unclear. The record does establish that he gathered information undercover on Monzon for the government. Rodriguez'  entire testimony consisted of information he says he gleaned  from Monzon while pretending to be his friend and while pretending to arrange future drug deals. Rodriguez admitted that  he intended all along to give the information he was secretly  gathering on Monzon to the government agent assigned to  Monzon's case.


6
Rodriguez repeatedly denied, however, that the government had asked him to spy on Monzon or that he had received  or expected any benefit for his testimony. The government  agents involved also testified that Rodriguez had received no  benefit in exchange for his testimony. Rodriguez explained  that he collected information on Monzon for the government  because he was "concerned" Monzon was so angry at being  arrested that "he might hurt somebody." Rodriguez may have,  as he claimed, simply acted as a concerned citizen, or, perhaps more likely, may have been a jailhouse opportunist putting some points in storage for himself.


7
During cross-examination Rodriguez admitted he had  traded information for lenient treatment in the past and eventually admitted that one does not testify against others unless "its going to do you some good." Rodriguez also admitted  that when he discussed possible drug deals with Monzon, he  had already discussed with the DEA the possibility of acting  as a confidential informant in those deals. That was one reason he was pretending to be Monzon's friend and collecting  information on him. Rodriguez was not asked, however, to  explain his motivation to be an informant for the DEA.


8
While this testimony certainly would have required the  district court to consider very seriously any request for an  informant instruction, we cannot say it was plain that Rodriguez was an informant subject to the instruction. The record  supports the inference that Rodriguez testified against Monzon in the expectation of some reward from the government,  but the record does not make it clear that he did so. There can  be no plain error.

II. Adjustment for Obstruction of Justice

9
The trial court imposed a two-level upward adjustment  to Monzon's offense level for testifying falsely at trial. An  adjustment may be imposed under USSG S 3C1.1, if the district judge determines that the defendant committed perjury,  i.e., gave "false testimony concerning a material matter with  the willful intent to provide false testimony, rather than as a  result of confusion, mistake, or faulty memory." United States  v. Dunnigan, 507 U.S. 87, 94 (1993).


10
It is not enough that the defendant chose to testify and  was convicted. Imposing the enhancement without a judicial  finding of perjury might unduly burden the defendant's Constitutional right to testify. Id. at 96-97. TheSupreme Court has demanded that "if a defendant objects to a sentence  enhancement resulting from her trial testimony, a district  court must review the evidence and make independent findings necessary to establish a willful impediment to or obstruction of justice, or an attempt to do the same . . . ." Id. at 95.


11
Monzon points out that the district court failed to make the  necessary Dunnigan finding of perjury. A district court should  "address each element of the alleged perjury in a separate and  clear finding." Id. We have accepted perfunctory findings as  long as they are clearly supported by the record. See, e.g.,  United States v. Oplinger, 150 F.3d 1061, 1070-71 (9th Cir.  1998) (because of "numerous witnesses and documents" demonstrating the defendant's statements were false, accepting  district court statement that "[t]he evidence shows that he did  testify as [sic] a material, relevant issue of fact falsely").


12
In this case, the district judge did not make an independent finding that Monzon had committed perjury. At the sentencing hearing, the district court instead relied solely on the  inconsistency between the verdict and Monzon's testimony.  This is precisely the result Dunnigan seeks to avoid. The Presentence Report's conclusion that Monzon testified falsely  may ultimately prove justified by the record, but Dunnigan  does not permit the judge to delegate to the presentence report  writer the judicial fact finding function.

III. Conclusion

13
The conviction is AFFIRMED. The sentence is  REVERSED and REMANDED for reconsideration in light of  Dunnigan.



Notes:


1
 Honorable Thomas M. Reavley, Senior Circuit Judge for the Fifth Circuit, sitting by designation.


2
 The informant instruction reads:"You have heard testimony that  _______, a witness, has received (benefits, compensation, favored treatment, etc.) from the government in connection with this case. You should  examine _______'s testimony with greater caution than that of ordinary  witnesses. In evaluating that testimony, you should consider the extent to  which it may have been influenced by the receipt of (e.g., benefits) from  the government." Ninth Cir. Crim. Jury Instr. 4.10.1 (1997).